DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.


Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group 1, claim(s) 1-13, drawn to a wireless intraluminal device (a first apparatus).

Group 2, claim(s) 14-16, drawn to a wireless intraluminal system (a second apparatus).


In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. The reasons for the holding of lack of unity are as follows:
Groups 1-2 share the common subject matter such as a flexible elongate member including a proximal portion and a distal portion; a sensor assembly coupled to the distal portion of the flexible elongate member; a cable coupled to the sensor assembly and extending along the flexible elongate member; and a wireless transceiver positioned within the flexible elongate member, wherein the wireless transceiver is in communication with the sensor assembly via the cable.  However, this common subject matter are not special technical features because they do not define a contribution over the prior art.  For example, U.S. Patent Application Publication No. 2016/0058977 discloses a flexible elongate member (102) including a proximal portion (106) and a distal portion (104); a sensor assembly (108) coupled to the distal portion of the flexible elongate member (see Figs. 1-3) (para [0027]); a cable (“electrical conductor,” para [0030]) coupled to the sensor assembly and extending along the flexible elongate member (Fig. 1) (para [0030]); and a wireless transceiver (110) (“the connector 110 is configured to facilitate wireless communication…,” para [0029]) positioned within the flexible elongate member (para [0028]), wherein the wireless transceiver is in communication with a posterori.

Applicant is reminded that upon cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791